DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 08/05/21.  Accordingly, claims 1-30 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests an apparatus, as claimed.  Casagrande (2017/0141857) teaches the claimed apparatus, except at least failing to teach that in the apparatus, the signal extraction path comprises at least one switch and a voltage-to-current converter (V2I converter), the at least one switch coupled between the PLL tap node and the V2I converter.  It would not have been obvious for one skilled in the art to implement Casagrande, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 21, none of prior art of record teaches or suggests an apparatus, as claimed.  
Claim 21 comprises a limitation “means for converting a voltage to a current”.  The claim limitation has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic place holder “means” that is coupled to the functional language without sufficient structure to perform the recited function and the generic place holder is not preceding by a 
Claim 21 recites the limitation “means for extracting an extracted signal from the PLL via the PLL tap node, the means for extracting comprising at least one switch and means for converting a voltage to a current, the at least one switch coupled between the PLL tap node and the means for converting”.   The claim limitation uses a generic place holder “means” that is coupled to a functional language “extracting an extracted signal from the PLL”.  However, the claim limitation has not been interpreted under 35 U.S.C. 112(f) because generic place holder is further structurally modified by structure modifiers, e.g., “the PLL tap node”, “at least one switch” and “means for converting a voltage to a current”.
Casagrande teaches the claimed apparatus, except at least failing to teach that in the apparatus, the means for extracting comprising at least one switch and means for converting a voltage to a current, the at least one switch coupled between the PLL tap node and the means for converting, wherein the means for converting corresponds to the  structure mentioned above.  It would not have been obvious for one skilled in the art to implement Casagrande, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 25, none of prior art of record teaches or suggests a method, as claimed.  Casagrande teaches the claimed method, except at least failing to teach that the method comprises:  providing the extracted signal to a voltage-to-current converter (V2I converter) to produce a cutrent-based extracted signal; forwarding the current-based extracted signal to an input of an analog-to-digital converter (ADC);  routing the current-based extracted signal from an output of the ADC through digital circuitry to produce a calibration 
-Regarding independent claim 29, none of prior art of record teaches or suggests an apparatus, as claimed.  Casagrande teaches the claimed apparatus, except at least failing to teach that in the apparatus, the signal extraction path comprises at least one switch and a voltage-to-current converter (V2I converter), the at least one switch coupled between the PLL tap node and the V2I converter.  It would not have been obvious for one skilled in the art to implement Casagrande, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632